                                CIVIL MINUTE ENTRY



BEFORE:                 Magistrate Judge Steven L. Tiscione

                       February 23, 2021
DATE:

                       11:00 A.M.
TIME:

DOCKET                 CV-17-4398 (GRB)
NUMBER(S):
NAME OF                Antonio Cruz v County of Suffolk, et al.
CASE(S):

FOR                    Hallak
PLAINTIFF(S):
FOR                    Zwilling
DEFENDANT(S):

NEXT           Telephone Settlement Conference - April 13, 2021 at 11:00 a.m.
CONFERENCE(S):

FTR/COURT     N/A
REPORTER:
RULINGS FROM Motion Hearing                            :

The First MOTION for Extension of Time to File Joint Pretrial Order [52] is granted.
Parties shall file the Joint Pretrial Order by May 26, 2021.

The Court will hold a telephone settlement conference on April 13, 2021. Plaintiff's
counsel shall call in at 11:00 a.m. with the clients on the line and Defendants' counsel shall
call in at 11:30 a.m. with the clients on the line. Parties shall file ex parte settlement
statements by April 10, 2021 and a motion to file ex parte is not required.. The parties are
to connect to the conference through dial-in number 888-557-8511 with access code
3152145.

THE PARTIES ARE REMINDED that audio or video recording of proceedings by any
party other than the Court, is strictly prohibited by Local Civil Rule 1.8. Violation of this
rule may result in sanctions, including removal of court issued media credentials, restricted
entry to future hearings, denial of entry to future hearings, or any other sanctions deemed
appropriate by the Court.
